Citation Nr: 1623952	
Decision Date: 06/15/16    Archive Date: 06/29/16

DOCKET NO.  13-26 861	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 30 percent and a disability rating in excess of 70 percent between April 10, 2012, and January 24, 2013, for major depressive disorder (MDD).  

2.  Entitlement to a total disability rating based upon individual unemployability (TDIU), prior to April 10, 2012.  

3.  Entitlement to special monthly compensation (SMC) based on the need for regular aid and attendance of another person.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans

ATTORNEY FOR THE BOARD

H.M. Walker, Counsel


INTRODUCTION

The Veteran served on active duty from January 1971 to July 1976.  

This case comes before the Board of Veterans' Appeals (Board) on appeal of a March 2004 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

In the March 2004 rating decision, the RO denied service connection for PTSD.  The Veteran appealed, and in a November 2012 rating decision, it granted service connection for major depressive disorder.  It assigned a 30 percent rating, effective October 27, 2003, and a 70 percent rating, effective April 10, 2012.  The Veteran expressed continued disagreement with the ratings assigned, and in a November 2013 rating decision, the RO increased the rating to 100 percent, effective January 24, 2013.  Although these staged ratings were partial grants of the benefit sought, the Board notes that the Veteran has indicated continued disagreement with the rating assigned for his MDD and he has not been granted the maximum benefit allowed; thus, the claim is still active.  See AB v. Brown, 6 Vet. App. 35, 38 (1993

In January 2015, the RO declined to consider the Veteran's current spouse as a dependent prior to February 15, 2013.  The Veteran was informed in a January 2015 administrative decision.  He appealed this determination.  The RO, however, has not yet certified this issue to the Board.  As the RO may be performing additional development prior to certification, the Board will only address the certified appellate issues listed on the cover page of this decision.

The Veteran has asserted that he is unable to leave the house due to the service-connected disabilities and that he requires the regular aid and attendance of another person and/or is housebound.  The Board finds that this is inferred as part and parcel of the increased rating claim, and is therefore before the Board.  See 38 U.S.C.A. § 1114(s) (West 2014); 38 C.F.R. § 3.350(i) (2015); Akles v. Derwinski, 1 Vet. App 118 (1991).

The issue of entitlement to SMC for aid and attendance/housebound purposes is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDINGS OF FACT

1.  Prior to April 10, 2012, the Veteran's MDD symptoms more nearly approximated occupational and social impairment with reduced reliability and productivity; occupational and social impairment with deficiencies in most areas was not shown.

2.  Beginning April 10, 2012, the Veteran's MDD symptoms more nearly approximated total occupational and social impairment.  

3.  Prior to April 10, 2012, the Veteran did not meet the schedular requirements for a TDIU, his service-connected disability did not preclude him from obtaining and retaining substantially gainful employment, and referral for extraschedular consideration is not warranted.  


CONCLUSIONS OF LAW

1.  The criteria for an 50 percent rating prior to April 10, 2012, and a 100 percent rating thereafter, for MDD have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 3.159, Part 4, §§ 4.1, 4.2, 4.3, 4.7, 4.40, 4.45, 4.130, Diagnostic Code 9434 (2015).

2.  Prior to April 10, 2012, the criteria for entitlement to a TDIU had not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2015).
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all the evidence submitted by or on behalf of the Veteran.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (noting that the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (finding that the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

Duties to Notify and Assist

VA's duty to notify was satisfied by letters dated in December 2003, June 2006, and March 2013.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's service treatment records (STRs) and VA medical records are in the file.  Private medical records identified by the Veteran have been obtained, to the extent possible.  The Veteran has at no time otherwise referenced outstanding records that he wanted VA to obtain or that he felt was relevant to the claims. 

With respect to claims for increased ratings, the duty to assist includes, when appropriate, the duty to conduct a thorough and contemporaneous examination of the Veteran.  See Green v. Derwinski, 1 Vet. App. 121 (1991).  In addition, where the evidence of record does not reflect the current state of the Veteran's disability, a VA examination must be conducted.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a) (2015). 

Here, the Veteran's appeal of his MDD rating and entitlement to TDIU involves the timeframe prior to January 2013.  Nevertheless, the RO provided the Veteran appropriate VA examinations April 2012 and April 2013.  The VA examination reports are thorough and supported by the other treatment evidence of record.  The examination reports discussed the clinical findings and the Veteran's reported history as necessary to rate the disability under the applicable rating criteria.  The examination reports also discussed the impact of the disability on the Veteran's daily living.  Based on the examination, the absence of evidence of worsening symptomatology since the examination, and the fact there is no rule as to how current an examination must be, the Board concludes the April 2012 and April 2013 examination reports in this case are adequate upon which to base a decision.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

I. Increased Rating

Legal Criteria

Disability evaluations are determined by the application of the VA Schedule for Rating Disabilities (Rating Schedule).  38 C.F.R. Part 4 (2015).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 38 C.F.R. § 4.25.  However, the evaluation of the same "disability" or the same "manifestations" under various diagnoses is prohibited.  38 C.F.R. § 4.14.

The Court has held that a veteran may not be compensated twice for the same symptomatology as "such a result would over compensate the claimant for the actual impairment of his earning capacity."  Brady v. Brown, 4 Vet. App. 203, 206 (1993).  This would result in pyramiding, contrary to the provisions of 38 C.F.R. § 4.14.  The Court has acknowledged, however, that when a veteran has separate and distinct manifestations attributable to the same injury, he should be compensated under different Diagnostic Codes.  Esteban v. Brown, 6 Vet. App. 259 (1994); Fanning v. Brown, 4 Vet. App. 225 (1993).

Separate evaluations may be assigned for separate periods of time based on the facts found.  In other words, the evaluations may be "staged."  Hart v. Mansfield, 21 Vet. App. 505 (2007) (staged ratings are appropriate when the factual findings show distinct period where the service-connected disability exhibits symptoms that would warrant different ratings.); see also Fenderson v. West, 12 Vet. App. 119, 126 (2001).  A disability may require re-evaluation in accordance with changes in a veteran's condition.  It is thus essential, in determining the level of current impairment, that the disability be considered in the context of the entire recorded history.  38 C.F.R. § 4.1.

The Board is required to analyze the credibility and probative value of the evidence, account for any evidence that it finds persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Daye v. Nicholson, 20 Vet. App. 512, 516 (2006).  It is noted that competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  In determining whether statements are credible, the Board may consider internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498 (1995).

Factual Background and Analysis

The Veteran contends that his service-connected MDD warrants a disability rating in excess of 30 percent prior to April 10, 2012, and in excess of 70 percent between April 10, 2012, and January 24, 2013.

By way of background, the RO awarded service connection for MDD in a November 2012 rating decision, and it assigned a 30 percent rating, effective October 27, 2003, and a 70 percent rating, effective April 10, 2012.  The Veteran expressed disagreement with the ratings assigned, and in a November 2013 rating decision, the RO increased the rating to 100 percent, effective January 24, 2013. 

When evaluating a mental disorder, the rating agency shall consider the frequency, severity and duration of psychiatric symptoms, the length of remissions, and the veteran's capacity for adjustments during periods of remission.  The rating agency shall assign an evaluation based on all the evidence of record that bears on the social and occupational impairment rather than solely on the examiner's assessment of the level of disability at the moment of examination.  The rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126. 

The Veteran's MDD has been evaluated using Diagnostic Code 9434 of 38 C.F.R. § 4.130, which sets forth criteria for evaluating post-traumatic stress disorder using a general rating formula for mental disorders outlined in Diagnostic Code 9440.  Pertinent portions of the general rating formula for mental disorders are as follows:

Total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name...........100 percent

Occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships..............................70 percent

Occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships......................50 percent

Occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupation tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, recent events).....................30 percent 

Ratings are assigned according to the manifestation of particular symptoms. However, the use of the term "such as" in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Accordingly, the evidence considered in determining the level of impairment under § 4.130 is not restricted to the symptoms provided in the Diagnostic Code.  Instead, VA must consider all symptoms of a Veteran's condition that affect the level of occupational and social impairment, including, if applicable, those identified in the DSM-IV(American Psychiatric Association: Diagnostic and Statistical Manual of Mental Disorders.  Id.  Diagnoses many times will include an Axis V diagnosis, or a Global Assessment of Functioning (GAF) score.  The GAF is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental health illness.  See Carpenter v. Brown , 8 Vet. App. 240, 242 (1995).

According to the DSM-IV, a GAF score between 41 and 50 is indicative of serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g. no friends, unable to keep a job); a GAF score between 51 and 60 is indicative of moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or coworkers); a GAF between 61 and 70 is indicative of mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships; a GAF between 71 to 80 is indicative that if symptoms are present, they are transient and expectable reactions to psychosocial stressors (e.g., difficulty concentrating after family argument); no more than slight impairment in social, occupational, or school functioning (e.g., temporarily falling behind in school work).

In a November 2003 claim, the Veteran reported that he is unable to interact with others.  He experienced panic attacks, extreme anxiety, depression, insomnia, paranoia, difficulty concentrating, memory problems, and cognitive problems.  He reported a work history of over 20 years, but noted that he felt he missed approximately 5 years of employment due to his psychiatric symptoms.  He reported receiving counseling, treatment with medication, and had been hospitalized for his psychiatric symptoms.  He recalled his diagnoses being "severe depression" and "extreme anxiety."  

VA and private treatment records dated between 2001 and 2003 show the Veteran's continued treatment for his psychiatric symptoms.  Of note, he was hospitalized prior to the appeal period-in 2001.  Between 2001 and 2003, he was treated for symptoms including severe anxiety, nervousness, panic symptoms, irritability, tendency to obsess, avoidant behavior, and depression.  At the time, he was a VA employee and had generally good sleep patterns.  He denied suicidal or homicidal ideations or any symptoms of psychosis.  He was variously diagnosed as having MDD, generalized anxiety disorder, dysthymia and social phobia.  During this timeframe, his GAF scores ranged from 45 (in 2001) to 62.  

Other VA treatment records dated prior to April 2012 show complaints of depression, anxiety, and panic attacks.  He endorsed good sleeping patterns and keeping busy at work.  He denied any suicidal ideations, homicidal ideations, or any hallucinations during this timeframe.  He reported that his symptoms are improved with use of medications.  His GAF ranged from 55 to 65.

The Veteran was first provided a VA psychiatric examination in April 2012, during which he was diagnosed as having recurrent major depression and panic disorder without agoraphobia.  The examiner assigned a GAF of 55, and noted that that his psychiatric symptoms are productive of occupational and social impairment with deficiencies in most areas such as work, school, family relations, judgment, thinking, and/or mood.  

The Veteran's symptoms included depressed mood, anxiety, panic attacks more than once per week, chronic sleep impairment, mild memory loss, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, difficulty adapting to stressful circumstances including work or a worklike setting, inability to establish and maintain effective relationships, suicidal ideation, persistent delusions or hallucinations, anhedonia, variable appetite, hopelessness, feeling of being defeated, insomnia, and neglect of personal appearance or hygiene.  The examiner was unable to differentiate which psychiatric disorder is responsible for what percentage of impairment.  

In this report, the examiner noted that the Veteran had not worked since 2004 when he was terminated by VA.  Prior to that, he was employed, but also had significant periods of unemployment.  He reported being hospitalized once in 2004 and attended a day treatment program in 2005 at private facilities.  Of note, attempts were made to obtain the 2004 hospitalization record, but the Veteran was not seen/hospitalized during that timeframe.  He was hospitalized in 2001 and 2006 (for substance abuse).  The Veteran reported to the examiner that he had auditory hallucinations and significant anxiety leading to panic attacks, but his medical records dated from 2004 to the present did not show any significant symptoms of anxiety or auditory hallucinations.  

The Veteran reported having a loving and supportive family, but had not had contact with them in more than twenty years because of his fear how they might react to his mental illness.  The examiner noted that the Veteran was poorly groomed during the interview because he had lack of motivation to maintain his personal hygiene.  He denied any current substance abuse, but his medical records show a history of cocaine abuse.  He reported never marrying, never having children, and had no long-term romantic relationships.  

The examiner noted that diagnosing the Veteran was complicated because of his reports of more severe symptoms than shown in his medical records.  Additionally, he did not disclose the extent of his substance abuse to the examiner.  The examiner questioned the veracity of the Veteran's statements.  

Statements received from the Veteran's significant other show that she has been with him on and off since 1978.  They were married in 2013.  

VA treatment records show that the Veteran was fired from his employment at VA due to a positive urine drug screen.  These records also show that he was employed at a casino in 2008 and 2009 working the night shift, and he was employed in 2011 working 14 hours a day.  Another VA treatment record shows that he was working full-time in 2012 and it was stressful.  

During his April 2013 VA examination, the Veteran reported he was not currently employed and last worked in 2009-2010.  He resigned because the job was too physically demanding for him.  He also reported feeling confused and had difficulty concentrating on tasks.  He reported his longest period of employment was as a civil servant (working for VA) for 25 years and he resigned from this position due to stress.  He did not report his positive urine test being the cause of his firing from VA.  

Upon careful review of the evidence of record, the Board finds that the Veteran is entitled to a 50 percent rating, but no higher, prior to April 10, 2012, for his MDD.   The Board also finds all reasonable doubt in the Veteran's favor and assigns a 100 percent rating, effective April 10, 2012.  

Prior to April 10, 2012, the Board finds all reasonable doubt in the Veteran's favor and find that his MDD symptoms more nearly approximated reduced reliability and productivity required for a 50 percent rating.  Prior to April 10, 2012, there is no VA psychiatric examination, and the Board must rely on the findings of his VA and private practitioners during the timeframe in question to determine the appropriate disability rating.  

The Board finds, however, that the preponderance of the evidence is against finding that prior to April 10, 2012, his MDD symptoms more nearly approximated occupational and social impairment with deficiencies in most areas.  

Initially, the Board acknowledges the assigned GAF scores during this period range from 55 to 65 (the GAF score of 45 was assessed prior to the appeal period), which suggests mild to moderate impairment of functioning.  That said, an examiner's classification of the level of psychiatric impairment at the moment of examination, by words or by a GAF score, is to be considered, but it is not determinative of the percentage VA disability rating to be assigned.  The percentage rating is to be based on all the evidence that bears on occupational and social impairment.  38 C.F.R. § 4.126; VAOPGCPREC 10-95 (1995); 60 Fed. Reg. 43186 (1995).

Prior to April 10, 2012, the Veteran's manifestations included anxiety, depression, panic attacks, avoidance, sleep impairment, irritability, loss of interest, occasional passive suicidal ideations, and difficulty with concentration and memory.  However, the Veteran did not exhibit regular suicidal or homicidal ideations with intent or plan, display obsessional rituals which interfere with routine activities, spatial disorientation, exhibit illogical, obscure, or irrelevant speech, exhibit neglect for personal appearance or hygiene, or near continuous panic attacks.  The Board acknowledges that the Veteran's reported signs and symptoms included occasional, passive suicidal ideation, occasional tendency to obsess, severe panic attacks, depression, and that he tends to keep to himself due to his symptoms.  The Board notes, however, that the Veteran's symptoms otherwise did not prevent him from functioning independently or, as will be discussed in greater detail below, otherwise result in occupational and social impairment with deficiencies in most areas prior to April 10, 2012.  

The Board acknowledges the Veteran's competency to report his symptoms prior to April 10, 2012, but concludes that the medical evidence of record during the appellate time period that universally finds the Veteran to experience moderate symptoms related to his MDD of significantly greater probative value.  Additionally, there was evidence showing that the Veteran still had a generally good relationship with his significant other (now wife).  Moreover, even if the Board were to concede that the Veteran's MDD symptoms are sometimes severely disabling, there is no evidence to indicate that such problems adversely affected his social and occupational functioning to a significant degree so as to warrant an evaluation in excess of 50 percent prior to April 10, 2012.  

As noted above, the Board acknowledges that a Veteran need not demonstrate the presence of all, most, or even some, of the symptoms listed as examples in the rating criteria.  See Mauerhan, 16 Vet. App. at 442 (holding that without the examples noted in the rating criteria differentiating a 50 percent rating from a 70 percent rating, evaluation of the psychiatric disability for rating purposes would be extremely ambiguous).  The Board is to consider all symptoms of a Veteran's condition that affect the level of occupational and social impairment, including, if applicable, those identified in the DSM-V.  If the evidence demonstrates that a Veteran suffers symptoms or effects that cause occupational or social impairment equivalent to what would be caused by the symptoms listed in the Diagnostic Code, the appropriate equivalent rating should be assigned.  Id.  In this case, however, the Board concludes that the Veteran's MDD symptoms did not cause occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, as contemplated by a 70 percent rating prior to April 10, 2012.  Nor did the Veteran exhibit total occupational and social impairment as contemplated for a 100 percent rating prior to April 10, 2012.

With respect to occupational functioning and impairment, the Board observes the Veteran most recently worked full-time as a commercial laborer in 2011.  He endorsed physical problems with the job and some difficulty concentrating.  Prior to that, he was employed in a casino and worked for VA.  The Veteran claims he left VA due to stress, but the more probative evidence noted through the course of treatment at the VA Medical Center shows that he was let go because he failed a urine drug test.  These clinical records do not support the Veteran's contention that his MDD caused him occupational impairment with deficiencies in most areas prior to April 10, 2012.  

Thus, the Veteran's MDD did not result in marked or substantial occupational impairment prior to April 10, 2012.  As such, although the Veteran may have some level of occupational impairment due to his MDD symptoms, the Board finds that based on the Veteran's work history he did not have deficiencies in work functioning as contemplated for a 70 percent rating or total occupational impairment as contemplated for a 100 percent rating prior to April 10, 2012.  In this regard, the Board notes that the 50 percent rating assigned is recognition of significant industrial impairment.  Van Hoose v. Brown, 4 Vet. App. 361 (1993).

As to social functioning and impairment, the Board recognizes that the Veteran has self-limited his social activities due to his psychiatric symptoms.  He has reported that he prefers to be alone, but had a live-in significant other (now wife) prior to April 10, 2012.  Although the Veteran has certainly experienced problems due to his MDD symptoms, such problems are contemplated by the current 50 percent rating.  Moreover, although he may limit his social interaction and prefers to spend time alone, the record demonstrates that the Veteran was in what he described as a common law relationship in the timeframe prior to April 10, 2012.  As such, although the Veteran may have significant social impairment due to his MDD symptoms, the Board finds that based on the lay and medical evidence of record he did not have deficiencies in social functioning as contemplated for a 70 percent rating, or total social impairment as contemplated for a 100 percent rating.

In summary, prior to April 10, 2012, Veteran did not have the degree of deficiencies in social or occupational functioning as contemplated for a 70 percent rating or total social and occupational impairment as contemplated for a 100 percent rating.  He certainly did have deficiencies in these areas, but the greater weight of evidence demonstrates that it was to a degree no more than contemplated by the 50 percent rating currently assigned.  Furthermore, even resolving any reasonable doubt in the Veteran's favor, the Board finds that he did not meet the requirements for an evaluation greater than the current 50 percent schedular rating prior to April 10, 2012.  

Although the Veteran had some of the criteria for a 70 percent rating prior to April 10, 2012, the Board concludes his overall level of disability did not exceed his current 50 percent rating.  See Mauerhan, 16 Vet. App. at 442.  Some of the GAF scores, in this case, could support a higher rating if taken alone, and some could support a lower rating if taken alone.  However, the actual reported symptoms and manifestations repeatedly noted in the record are commensurate with the degree of social and industrial impairment required for the assignment of the current 50 percent disability evaluation.  The Board finds that the Veteran's deficiencies must be "due to" the symptoms listed for that rating level, "or others or others of similar severity, frequency, and duration."  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 117 (Fed. Cir. 2013).  Here, his symptoms noted during the VA examinations are of a similar severity, frequency, and duration of those noted under the criteria for a 50 percent rating.  

Prior to April 10, 2012, Veteran's speech was not illogical, obscure, or irrelevant.  He has not been in a near-continuous state of panic or disorientation.  He had not experienced hallucinations or delusions.  He had exhibited some concentration and memory problems, but his thought processes and communication have been logical and coherent overall.  He had not exhibited inappropriate behavior and his personal hygiene had been appropriate prior to April 10, 2012.  He had some social impairment, but he continued to participate in his life at home with his now-wife.  Again, in determining that a rating in excess of 50 percent is not warranted, the Board has considered the Veteran's complaints regardless of whether they are listed in the rating criteria, but concludes that his level of social and occupational impairment does not warrant a rating in excess of the currently assigned 50 percent rating at any time prior to April 10, 2012.

Beginning April 10, 2012, the Board finds that the objective medical evidence, and the Veteran's statements regarding his MDD symptomatology, more nearly approximates symptoms associated with a 100 percent disability rating.  38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9411.

The Board has considered the VA treatment records, all VA examination reports, and lay statements by the Veteran regarding the impact of his MDD on his occupational and social impairment beginning April 10, 2012. 

During this period, the Veteran exhibited a variety of psychiatric symptoms that ranged from moderately severe to severe in nature-eventually, he was found to be incompetent.  He has been unemployed and maintains limited or no contact with family members during the appeal period.  The Board acknowledges that there has apparently been a degree of fluctuation with respect to the severity of his psychiatric symptoms.  After a thorough review of the evidence, and resolving any reasonable doubt in the Veteran's favor, the Board finds that the disability picture resulting from his symptoms of MDD more nearly approximates a 100 percent disability evaluation due to total occupational and social impairment beginning April 10, 2012.   

In summary, the Board believes that a 100 percent disability evaluation beginning April 10, 2012, for this period contemplates the frequency, severity, and duration of his symptoms, while resolving all doubt in favor of the Veteran.  The rating assigned as of April 10, 2012, is based on all the evidence of record rather than any isolated medical finding or assessment of level of disability.  38 C.F.R. § 4.126(a).  Accordingly, his myriad of symptoms during this period more nearly reflect the frequency, severity, and duration of symptoms ratable at the 100 percent disability evaluation beginning April 10, 2012.

In sum, the Board finds reasonable doubt and assigns the Veteran a 50 percent rating for his MDD prior to April 10, 2012, and a 100 percent rating beginning April 10, 2012.  The Board has considered the Veteran's claim and the lay and medical evidence, but concludes the preponderance of the evidence is against granting a rating in excess of 50 percent for MDD prior to April 10, 2012, and thus, the benefit-of-the-doubt rule does not apply.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Extraschedular Considerations

The Board also has considered whether the Veteran is entitled to a greater level of compensation on an extraschedular basis.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

According to the regulation, an extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) (2015).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director, Compensation Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluations for the service-connected MDD are inadequate.  A comparison between the level of severity and symptomatology of the Veteran's MDD with the established criteria shows that the rating criteria reasonably describe his disability level and symptomatology with respect to the symptoms he experiences and their functional impact.  Specifically, the Veteran primarily reports anxiety, depression, panic attacks, avoidance, sleep impairment, irritability, loss of interest, occasional passive suicidal ideations, and difficulty with concentration and memory.  The 50 percent rating prior to April 10, 2012, under Diagnostic Code 9434 is specific for such symptomatology, and the Veteran has a 100 percent rating beginning April 10, 2012.  Thus, the Veteran's current schedular ratings are adequate to fully compensate him for his disability on appeal. 

In short, the rating criteria reasonably describe the Veteran's disability level and symptomatology.  The Board, therefore, has determined that referral of this case for extraschedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted.
II. 
TDIU

Legal Criteria

Total disability will be considered to exist where there is present any impairment of mind and body that is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340.  Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that the Veteran meets the schedular requirements.  If there is only one service-connected disability, this disability should be rated at 60 percent or more; if there are two or more disabilities, at least one should be rated at 40 percent or more with sufficient additional service-connected disability to bring the combination to 70 percent or more.  38 C.F.R. § 4.16(a).

To meet the requirement of "one 60 percent disability" or "one 40 percent disability," the following will be considered as one disability: (1) disability of one or both lower extremities, including the bilateral factor, if applicable; (2) disabilities resulting from one common etiology; (3) disabilities affecting a single body system; (4) multiple injuries incurred in action; and (5) multiple disabilities incurred as a prisoner of war.  Id.  Substantially gainful employment is defined as work which is more than marginal and which permits the individual to earn a living wage.  Moore v. Derwinski, 1 Vet. App. 356 (1991).

Where these percentage requirements are not met, entitlement to benefits on an extraschedular basis may be considered when the Veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities, and consideration is given to the Veteran's background including his or her employment and educational history.  38 C.F.R. §4.16(b).  The Board does not have the authority to assign an extraschedular total disability rating for compensation purposes based on individual unemployability in the first instance.  Bowling v. Principi, 15 Vet. App. 1 (2001).  In determining whether unemployability exists, consideration may be given to the Veteran's level of education, special training, and previous work experience, but it may not be given to his or her age or to any impairment caused by nonservice-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19.

Factual Background and Analysis

The Veteran contends that prior to April 10, 2012, his service-connected MDD caused him to be unemployable.  

The Veteran has one service-connected disability, MDD, which is rated 50 percent disabling prior to April 10, 2012.  As such, the schedular threshold requirements for establishing entitlement to TDIU are not met as the Veteran does not have at least one disability is ratable at 40 percent or more and there is no sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  As such, 38 C.F.R. § 4.16(a) is not for application. 

Nevertheless, rating boards should submit to the Director, Compensation Service, for extra-schedular consideration all cases of Veterans who are unemployable by reason of service-connected disabilities but who fail to meet the percentage standards set forth in 38 C.F.R. § 4.16(a).  See 38 C.F.R. § 4.16(b). 

In this case, however, the Board does not find that consideration of an extraschedular rating under the provisions of 38 C.F.R. § 4.16(b) is in order.  As discussed more fully below, the most probative and credible evidence in this case fails to show that the Veteran's service-connected disability renders him unable to obtain or maintain substantially gainful employment any time prior to April 10, 2012.  Id.  The Board finds that referral for consideration of a total rating based on unemployability due to service-connected disability is not warranted. 

Without the need to repeat the pertinent evidence outlined in the increased rating section above, the Board incorporates the discussion of evidence into this TDIU section. 

A review of the record shows that he has had occupational impairment due to his service-connected psychiatric disorder.  In his March 2013 TDIU application, he indicated that he last worked in August 2004 for VA.  As noted above, the Veteran was employed in the early-2000s until 2004 when he was let go from his employment at VA, and additional records show that he was employed again in 2008, 2009, 2011, and 2012.  The Veteran reported that physical limitations and difficulty concentrating impacted his 2011 to 2012 employment as a laborer.  Although the Veteran reported he left his employment at VA due to "stress," this is not corroborated by the objective evidence of record.  Again, VA treatment records note that the Veteran was let go from VA due to a positive urine drug screen.  

The Board finds to the extent that the Veteran described his work history, his statements that he last worked in 2004 and that he left his employment with VA due to stress lack credibility.  There is clear evidence and reports in conjunction with treatment showing that he worked at least until 2011-including full-time employment, and that he was let go from VA due to his positive drug screening.  As such, his statements as to his most recent employment and the nature of his departure from his employment at VA are given no probative weight.  

As noted in the increased rating section above, the VA examiners did not find that the Veteran was unemployable due to his service-connected MDD, and many of the VA psychiatric treatment records dated in the early-2000s showed that the Veteran was motivated and kept busy at work.  The Board found that prior to April 10, 2012, psychiatric symptoms caused only occupational and social impairment with reduced reliability and productivity.  There are no VA examination reports dated prior to April 2012, nor do any of his private or VA treatment records support the Veteran contention that he was unemployable solely due to his service-connected MDD prior to April 10, 2012.  The Board finds that although the Veteran lacks motivation, experiences concentration problems, has depression, and has anxiety with panic attacks, the great weight of the evidence of record is against finding the Veteran is unemployable due to his service-connected MDD.  

Having carefully reviewed the evidence of record, the Board finds that the preponderance of the evidence does not show that the Veteran is precluded from obtaining and maintaining gainful employment consistent with his education and occupational experience, prior to April 10, 2012, due to his service-connected MDD.  The Board notes that there is no objective evidence of record that the Veteran had to leave a job due to his service-connected psychiatric disorder-despite his contentions of the same.  In other words, the Veteran is competent to state that he left his employment in 2004 due to his MDD symptoms, but all other records show employment from 2008 to 2012 in a few different jobs and no records showing that he quit or was fired due to psychiatric symptoms.  

The Board does not doubt that the Veteran's service-connected MDD had some impact on his employability prior to April 10, 2012.  However, the 50 percent schedular evaluation in effect during that timeframe recognizes significant industrial impairment resulting from his psychiatric disorder.  Nevertheless, for the reasons and bases set forth above, the preponderance of the evidence is against finding his service-connected disabilities are of such severity so as to preclude his participation in any form of substantially gainful employment at any time during the appeal period, and referral for extraschedular consider under 38 C.F.R. § 4.16(b) is not warranted.  As such, the benefit of the doubt doctrine is inapplicable, and the claim must be denied.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to a 50 percent rating, prior to April 10, 2012, and a 100 percent rating thereafter, for the Veteran's MDD is granted.   

Entitlement to a TDIU prior to April 10, 2012, is denied.  

REMAND

In the April 2016 Informal Hearing Presentation, the Veteran's representative argued that he should be entitled to SMC based on aid and attendance and/or housebound benefits.  

The representative argues that the Veteran's current 100 percent rating for his MDD and VA's finding of his incompetency show that the Veteran requires the regular aid and attendance of another.  The medical evidence of record is insufficient to decide the SMC claim and, the Board finds that a remand is necessary to afford the Veteran a VA aid and attendance examination.  

Accordingly, the case is REMANDED for the following action:

1.  Afford the Veteran an appropriate VA examination to determine whether his service-connected disability causes him to be housebound or in need of regular aid and attendance of another person.

The examiner should indicate the underlying disability or disabilities causing each specific impairment of function noted.  The examiner should also state an opinion as to whether any of these functional impairments, alone or in combination, render the Veteran housebound or in need or regular aid and attendance of another person, to include whether his service-connected disabilities renders him unable to protect himself from the hazards or dangers incident to his daily environment. 

The examiner is asked to provide a complete rationale for the opinion given.

2.  Perform any additional development deemed necessary.
 
3.  After completion of the above, the AOJ should review the expanded record and determine if the appeal can be granted.  If the claims remain denied, the Veteran and his representative should be furnished an appropriate supplemental statement of the case.  After an opportunity to respond, the case should be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


